DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to Applicant's amendment filed on 17 December 2021.  Applicant’s amendment on 17 December 2021 amended Claims 1, 10, and 19.  Currently Claims 1-27 are pending and have been examined.  The Examiner notes that the 101 rejection has been maintained.  

Claim Objections

Claims 1-27 are object to as being allowable over the prior art if the outstanding 101 rejection, which includes claims 1-27 are overcome.

Response to Arguments

Applicant's arguments filed 17 December 2021 have been fully considered but they are not persuasive.

The Applicant argues on pages 10-12 that with respect to the 101 Step 2A “the invention as presently claimed requires numerous non-generic, specific technological elements.  For example, the claims require selecting, using a graphical user interface of a display system of the computer system… a panel generator of the computer system… an insight engine of the computer system… the claimed invention is a method implement by a computer system and/or an article of manufacturing embodied in a computer readable storage media; an not a method of organizing human activity”.
The Examiner respectfully disagrees.
In response to the arguments the Examiner notes that the graphical user interface is viewed as a generic display and the panel generator as well as the insight engine are software merely being run on generic computers.  There is nothing to indicate with a level of specificity that what is being claimed is anything other than the collection of information, analysis of the collected information, and then the displaying of certain results of the analyzed information which is a court recognized abstract idea and not a technical improvement or improvement to the technical field.  Once again the Examiner points out that the abstract idea was identified as a mental process and not a method of organizing human activity as argued by the Applicant.  Additionally is noted that the Applicant notes a 2004 Federal Circuit Case in the aid of overcoming the 2014 Alice decision and it is not clear that this helps as it is viewed that the 2014 Alice case supersedes previous court rulings.  For the purpose of clarity the Examiner notes that with respect to overcoming the Alice analysis what is critical it is not proving that what is being claimed is embodied on a piece of technology, but that it is clear that it cannot be performed in the human mind or with pen and paper, because as previously noted the mere use of a generic computer to perform an identified abstract idea does not overcome the Alice rejection.  As noted 

The Applicant argues on page 12 that “the Office Action does not properly identify an abstract idea in the claims”.
The Examiner respectfully disagrees.
In response to the arguments the Examiner notes that as provided in the previous Office Action and taking the amendments into account when evaluating Step 2 Prong 1 and using the guideline and abundant case law regarding the application of the 101 Alice analysis the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1-24 recite(s) a mental process. Specifically the independent claims 1, 10, and 19 recite a mental process: as drafted, the claim recites the limitation of analyzing information regarding human resources to generate a business insight which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a processor, display and medium nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the processor, display and medium language, the claim encompasses the user manually collecting information human resource data and generating business insight. The mere nominal recitation of a generic a processor, display and medium does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention 
Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination.  The rejection is therefore maintained.

The Applicant argues on pages 13-14 that similar to “McRO… the invention as presently claimed requires numerous non-generic, specific technological elements...”. 
The Examiner respectfully disagrees.
In response to the arguments as pointed out in the previous Office Action the Examiner points out that in the McRO case, the Federal Circuit held the claimed methods of automatic lip improving computer animation (i.e. technical improvement, not merely use of technical elements) through the use of specific rules, rather than human artists, to set morph weights (relating to facial expressions as an animated character speaks) and transition parameters between phonemes (relating to sounds made when speaking). As explained in the specification, human artists did not use the claimed rules, and instead relied on subjective determinations to set the morph weights and manipulate the animated face to match pronounced phonemes. The McRO court thus relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.  An "improvement in computer-related technology" is not limited to improvements in the operation of a computer or a computer network per se, but may also be claimed as a set of "rules" (basically mathematical relationships) that improve computer-related technology by allowing computer performance of a function not previously performable by a 

The Applicant argues on pages 13-14 and 16-17 that “in similar fashion to Core Wireless, Applicant’s claimed invention recites a graphical user interface of a display system.  Of note, there is no need for the claimed invention’s novelty and non-obviousness be resident in this at least one technological element… the claims require digitally presenting automatically, using a graphical user interface of a display system of the computer system, the business insight”. 
The Examiner respectfully disagrees.
In response to the arguments as noted in the previous Office Action and while taking the amendments into account the Examiner Points out that with respect to the in Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018), the claimed invention involves a graphical user interface (GUI) for mobile devices that displays an application summary of each application on the main menu while those applications are in an unlaunched state. The claims to computing devices were held patent eligible because the court improved user interface for electronic devices, not to the abstract idea of an displaying results on a generic computer display.  While the Applicant appears to argue that the information is automatically displayed this is viewed as a generic process of all monitors to display certain results and it is not clear that it improves the user interface, but merely provides data as claimed.  In particular, in Core Wireless the claims contain precise language delimiting the type of data to be displayed and how to display it, thus improving upon conventional user interfaces to increase the efficiency of using mobile devices. Finding the claims eligible, the court compared the improved user interface in the patent claims to the improved systems claimed in Enflsh, Thales, Visual Memory, and Finjan.
	With respect to the instant Application it is not viewed to be in-line with the Core Wireless Licensing case because the Core Wireless case provides the functionality of information regarding unlaunched applications.  Core Wireless provides a technical benefit in accessing and providing information about the closed applications allows for a display of information generated in a new way that was not done prior.  Specifically, the case sites “the claim recites that the summary window “is displayed while the one or more applications are in an un-launched state,” a requirement that the device applications exist in a particular state”.  This utilization of specific data controlled in a particular state to generate information provided the improvement over prior systems, whereas the instant application does not provide a limited generation of particular state of information rather a generic collecting and displaying of analyzed information similar to the Electric Power Group case.  Furthermore in Core Wireless it was noted that “The speed of a user’s navigation through various views and windows can be improved because it “saves the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function 
Upon review of the Application there does not appear to be a disclosure that provides with a degree of specificity to provide detail that the instant application provides a technical improvement or improvement to the technical field.  The disclosure merely provides a generic computer to provide the collection, analysis, and display of certain data based on the analysis, which is viewed as an abstract idea and not significantly more.  Therefore the rejection is maintained.

The Applicant argues on pages 14-15 that “the claimed invention controls one or more technological elements and is not just informational… digitally presenting automatically, using the graphical user interface of the display system of the computer system.”. 
The Examiner respectfully disagrees.
In response to the arguments as the Examiner notes that as provided above while the Applicant argues that the information is automatically displayed, this is viewed by the Examiner as a generic process that all monitors perform to display certain results and it is not clear that it improves the user interface, but merely provides data as claimed.  Thus, the claims recite an abstract idea directed to a mental process (i.e. analysis of datasets and generating business insight into the set of business metrics).  Using a computer to identifying, applying, identifying, creating, applying, generating, and presenting the data resulting from this kind of mental process 
This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible and the claim is therefore maintained.

The Applicant argues on pages 15-16 that “in similar fashion to Amdocs, all the independent claims as amended provide substantially more than the purported abstract ideas suggested by the Office Action.  In particular, all of the claims provide substantially more because they solve technical problems with novel and non-obvious combinations of elements 
The Examiner respectfully disagrees.
In response to the arguments the Examiner notes that while the Applicant has argued that the claims are not taught or suggested by the prior art the examiner points out that 101 is not evaluated in light of 35 U.S.C. 102 or 103.  Additionally, as disclosed in the previous USPTO updates, describing the mathematical formula in Flook "Even newly discovered judicial exceptions are still exceptions, despite their novelty".  This is understood that even something that may have novelty based on 102 and 103 analysis this does not indicate that they are not judicial exceptions or that they overcome the 101 Alice analysis, therefore the claims remain non-statutory based on the Alice analysis.
Furthermore the Examiner points out that in the arguing of the fact the claims are not well understood, routine and conventional the applicant is attempting to argue that the claims pass the 2A analysis.  With respect to this argument that most significant case to address the 2A analysis is the Enfish LLC v. Microsoft Corp case.  In this specific case the courts specifically identified “that certain claims directed to improvements in computer related technology, including claims directed to software, are not necessarily abstract (Step 2A). The court specifically noted that some improvements in computer-related technology, such as chip architecture or an LED display, when appropriately claimed, are undoubtedly not abstract. Explaining that software can make non-abstract improvements to computer technology just as hardware can, the court noted increased flexibility, faster search times, and smaller memory requirements. It was noted that the improvement does not need to be defined by reference to "physical" components. Instead, the improvement here is defined by logical structures and processes, rather than particular physical features”.  This indicates that claims directed to improvements in computer related technology, including claims directed to software, are not necessarily abstract, however it is not clear that in the instant application that the disclosure provides for what is viewed as achieving other benefits similar to improvements such as increased flexibility, faster search times, and smaller memory requirements and therefore the claims are an abstract idea and non-statutory.  
Additionally as noted in the previous Office Action and taking the amendments into account the Examiner points out that in the case of the AMDOCS (Israel) Limited v. OPENET TELECOM INC. it was discloses that the claims stated that “these components are arrayed in a distributed architecture that minimizes the impact on network and system resources. Id. at 3:56–65. Through this distributed architecture, the system minimizes network impact by collecting and processing data close to its source. Id. The system includes distributed data gathering, filtering, and enhancements that enable load distribution. Id. at 4:33–42. This allows data to reside close to the information sources, thereby reducing congestion in network bottlenecks, while still allowing data to be accessible from a central location. Id. at 4:35–39. Each patent explains that this is an advantage over prior art systems that stored information in one location, which made it difficult See, e.g., id. at 4:39–42.  With respect to the instant application it is not clear there is a specific (method/system/computer readable medium) of managing data in such specificity to align with the AMDOCS (ISRAEL) case.  As the instant application’s claims are viewed as the merely the manipulation or reorganization of data and the claims in the instant application do not use limited rules in a process specifically designed to achieve an improved technological result in conventional industry practice therefore they are viewed as an abstract idea that does not amount to significantly more and therefore non-statutory.  Specifically, a panel generator as interpreted by the specification would be a merely a program providing analysis on a generic computer and therefore does not provide an improved technological result in conventional industry practice as provided by the Amdocs decision. Therefore the rejection is maintained.

The remaining Applicant's arguments filed 17 December 2021 have been fully considered but they are moot as the rejection of the prior art has been withdrawn and the claims are now merely objected to.
	
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. (1-27) is/are directed to an abstract idea without significantly more. 
 
Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-9) is/are directed to a method, claim(s) (10-18) is/ are directed to a system, and claims(s) (19-27) is/are directed to a computer readable medium and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) 1-24 recite(s) a mental process. Specifically the independent claims 1, 10, and 19 recite a mental process: as drafted, the claim recites the limitation of analyzing information regarding human resources to generate a business insight which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a processor, display and medium nothing in the claim precludes the determining step from practically being performed in the 

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the 

The claim recites the additional element(s): that a processor is used to perform the identifying, applying, identifying, creating, analysis and generating steps.  The processor in both steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (the analysis of datasets and generating business insight into the set of business metrics). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

The claim recites the additional element(s): presenting performs the identifying, applying, identifying, creating, analysis and generating steps.  The identifying, applying, identifying, creating, analysis and generating steps is recited at a high level of generality (i.e., as a general means of gathering data to determine business insights), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The network appliance that performs the comparison step is also recited at a high level of generality, and merely automates the comparison step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor, display and medium). 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention that provide the improvement described in the specification).

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

For further clarification the Examiner points out that the claim(s) 1, 10, and 19 recite(s) identifying  a set of organizational characteristics, applying a selected inclusion criteria, identifying a set of benchmarks, creating a fixed panel, applying the fixed panel, generating a 

Thus the claims recites an abstract idea directed to a mental process (i.e. analysis of datasets and generating business insight into the set of business metrics).  Using a computer to identifying, applying, identifying, creating, applying, generating, and presenting the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The analysis of datasets and generating business insight into the set of business metrics would clearly be to a mental activity that a company would go through in order to generate a business insight into the set of business metrics.  The specification makes it clear that the claimed invention is directed to the mental activity of data gathering and data analysis to determine how to determine based on stored data a business insight based on business metrics of an organization:

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  


            Claims 2, 3, 5-7, 11, 12, 14-16, 20, 21, and 23-25 recite limitations which further limit the claimed analysis of data.

Claims 4, 8, 13, 17, 22, and 26 recites limitations directed to claim language viewed insignificantly extra solution activity.  

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to be to nothing more than spell out what it means to apply it on a computer and cannot confer patent-eligibility as there are no additional limitations beyond applying an abstract idea, restricted to a computer.  As the claims are merely implementing the abstract idea in the manner of “Apply It” the need for a Berkheimer analysis does not apply and is not required.  With respect to the currently filed claims the implementing steps can be found in Treiser which discloses how the claims alone and in combination are viewed to be well understood, routine and conventional based on point 3 of the Berkheimer memo and subsequent evidence, complying with and providing evidence.  

Claims 9, 18, and 27 recites limitations directed to claim language viewed non-functional data labels.  

business analysis and therefore an abstract idea.

Step 2B

The claim(s) 1-27 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) 

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) are ineligible for patenting because of the above provided rejection which clearly 

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.
	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eder (U.S. Patent Publication 2004/0199445 A1) discloses a business activity management system.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789. The examiner can normally be reached Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WU Rutao can be reached on 571 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANDRE D BOYCE/Primary Examiner, Art Unit 3623